Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejections set forth in the office action mailed 1/11/21 are maintained below. An additional rejection under 35 USC 112(b) has also been set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 7/9/21 and 7/29/21 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
  	Claim 1 and its dependent claims recite a composition comprising “succinimide”, which is itself a chemical compound having the formula (CH2)2(CO)2NH. Paragraphs 26-27 of the specification, as well as the inventive examples supplied in the specification, however, only disclose alkenyl succinimide or alkyl succinimide, which are substituted succinimides. It is therefore unclear whether claim 1 is actually meant to claim succinimide itself, or is in fact meant to encompass succinimide-containing compounds such as those disclosed in the specification, including the poly-isobutenyl succinimide of claim 10. The examiner recommends that claim 1 be amended to recite “a succinimide-containing dispersant” or similar language in order to clarify that the claim encompasses a class of succinimide-containing compounds rather than just succinimide itself, and that claims 10-11 be amended to use wording consistent with whatever is used in claim 1. Claim 16 is indefinite for similar reasons. For the purposes of examination, claim 1 and its dependent claims are considered to encompass succinimide-containing dispersants, in accordance with paragraphs 26-27 of the specification and the inventive examples supplied in the specification.


Claim Rejections - 35 USC § 103
Claims 1-2, 6, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PG Pub. No. 2005/0124504) in view of Muir (U.S. Pat. No, 6,107,259) and Yaguchi (U.S. PG Pub. No. 2010/0075875).

In paragraph 100 Zhang discloses that the succinimide can be polyisobutenyl (PIB) succinimide, as recited in claim 10. 
The differences between Zhang and the currently presented claims are:
i) Zhang does not specifically disclose the inclusion of calcium sulfonate containing calcium carbonate formed in the calcite crystal structure.
ii) Zhang does not disclose polyalphaolefin, polyolester, calcium sulfonate, succinimide, or zinc dithiophosphate concentrations meeting the limitations of claims 1-2 and 6.
iii) Zhang and Muir do not disclose the calcium content of the calcium sulfonate.
iv) Zhang does not disclose the specific method of preparing the lubricant additive composition recited in claim 16. 
With respect to i), in column 3 lines 16-46 Muir discloses an engine oil comprising a calcium sulfonate containing a calcite core, meeting the limitations of the 
With respect to ii), Zhang discloses in the reference’s claims 3-5 that the composition can comprise both the ester and polyalphaolefin in amounts of 10 to 95% by volume, leading to amounts by weight overlapping or encompassing the ranges recited in claims 2 and 6. In column 5 lines 31-34 Muir discloses that the calcite-containing calcium sulfonate is typically present in an amount of 0.1 to 10% by weight in terms of the overall composition. Since the concentrate of Zhang will comprise calcium sulfonate in amounts equal to or greater than the amount in the overall composition, the calcium sulfonate concentration in the concentrate, when supplied in order to give a concentration within the range of Muir, will overlap the range recited in claims 1-2. Similarly, Muir discloses in the table in paragraph 5 that motor oils typically comprise 5 to 10% by weight of ashless dispersant, which encompasses the succinimide of Zhang, 0.1 to 2.5% by weight of antioxidant, and 1.3% by weight of zinc dithiophosphate, all leading to concentration ranges in an additive composition overlapping the ranges recited in claims 9, 11, and 15. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to iii), in paragraph 13 Yaguchi discloses an engine oil composition comprising a metallic detergent, and in paragraphs 87-91 discloses that the metallic 
It would have been obvious to one of ordinary skill in the art to prepare the calcite-type calcium sulfonate detergent of Zhang and Muir to have the calcium content disclosed by Yaguchi, since Yaguchi discloses that it is a preferred metal content for a sulfonate detergent useful in an engine oil, further noting that the TBN of a metal detergent is proportional to the metal content, and the TBN range disclosed by Yaguchi falls within the scope of the TBN range disclosed by Muir.
With respect to iv), case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Additionally, differences in temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It therefore would have been obvious to one of ordinary skill in the art to mix the components of Zhang, Muir, and Yaguchi n the order recited in claim 16, and to heat the polyolester/polyalphaolefin mixture to the temperature recited in claim 16.
. 

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Muir and Yaguchi as applied to claims 1-2, 6, 9-11, and 15-16 above, and further in view of Tanaka (U.S. Pat. No. 6,268,316).
The discussion of Zhang, Muir, and Yaguchi in paragraph 3 above is incorporated here by reference. Zhang, Muir, and Yaguchi disclose an engine oil composition meeting the limitations of claim 1 and comprising a polyolester base oil, but do not disclose the specific polyol esters of claims 3-4. Zhang, Muir, and Yaguchi also disclose that the composition can comprise a phenolic antioxidant, but do not disclose specific suitable phenolic antioxidants.
In column 2 lines 12-29 Tanaka discloses an engine oil composition comprising a lubricating basestock. In column 14 lines 56-58 Tanaka discloses that the basestock can be a synthetic oil, in column 15 lines 41-45 discloses that the synthetic oil can be polyolesters, and in column 15 lines 53-61 discloses that the polyolesters can be esters of various saturated fatty acids meeting the limitations of claim 3 with polyols, including esters of decanoic (capric), octanoic (caprylic) acid with polyols which can be trimethylolpropane, meeting the limitations of claim 4. In column 11 lines 34 and 38-39 Tanaka discloses that the composition can comprise 2,6-di-tert-butyl-4-methylphenol as a phenolic antioxidant, meeting the limitations of claim 14.
It would have been obvious to one of ordinary skill in the art to use the specific polyolesters of Tanaka as the polyolester base oil in the engine oil composition of . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Muir and Yaguchi as applied to claims 1-2, 6, 9-11, and 15-16 above, and further in view Teshima (U.S. PG Pub. No. 2013/0023705).
The discussion of Zhang, Muir, and Yaguchi in paragraph 3 above is incorporated here by reference. Zhang, Muir, and Yaguchi disclose an engine oil composition meeting the limitations of claim 1 and comprising a polyalphaolefin, but do not specifically disclose metallocene-catalyzed polyalphaolefins.
In paragraph 10 Teshima discloses an engine oil comprising a polyalphaolefin base oil. In paragraph 13 Teshima discloses that polyalphaolefins prepared using a metallocene catalyst are particularly preferable in terms of low vaporizability, caulking resistance, and fuel-saving performance. It therefore would have been obvious to one of ordinary skill in the art to use the metallocene-catalyzed polyalphaolefin of Teshima as the polyalphaolefin in the composition of Zhang, Muir, and Yaguchi, meeting the limitations of claim 5.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Muir and Yaguchi as applied to claims 1-2, 6, 9-11, and 15-16 above, and further in view of Everett (U.S. Pat. No. 4,960,528).

In column 1 lines 46-57 Everett discloses a motor oil formulated for use in an engine crankcase and comprising a zinc dihydrocarbyl dithiophosphate. In column 3 line 68 Everett discloses that zinc di(2-ethylhexyl)dithiophosphate, meeting the limitations of the zinc dithiophosphates of claims 7-8, is a suitable zinc dihydrocarbyl dithiophosphate.
It would have been obvious to one of ordinary skill in the art to use the zinc di(2-ethylhexyl)dithiophosphate of Everett as the zinc dithiophosphate in the composition of Zhang, Muir, and Yaguchi, since Everett discloses in column 3 lines 63-68 that zinc dithiophosphates having 2-ethylhexyl groups are among the most preferred zinc dithiophosphates for use in the engine oil compositions.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Muir and Yaguchi as applied to claims 1-2, 6, 9-11, and 15-16 above, and further in view of Delbridge (U.S. PG Pub. No. 2016/0024420).
The discussion of Zhang, Muir, and Yaguchi in paragraph 3 above is incorporated here by reference. Zhang, Muir, and Yaguchi disclose an engine oil composition meeting the limitations of claim 1 and comprising a thiadiazole, but do not disclose the specific thiadiazole of claim 12, or a suitable concentration for the thiadiazole.

It would have been obvious to one of ordinary skill in the art to include the dimercapto-substituted thiadiazoles of Delbridge in the lubricant additive composition of Zhang, Muir, and Yaguchi, in an amount sufficient to provide an amount of corrosion inhibitor to the overall lubricating composition in the range taught by Delbridge, since Delbridge teaches that the dimercapto-substituted thiadiazoles in those concentrations are useful as corrosion inhibitors in engine lubricants. 

Response to Arguments
Applicant's arguments filed 7/9/21 have been fully considered but they are not persuasive. On 7/29/21 Applicant submitted a declaration by Sonoda containing additional data, reflective of the examples discussed in the interview conducted on 5/5/21. While the examiner greatly appreciates the additional data, the results do not support a conclusion of unexpectedly superior results commensurate in scope with the claims. In particular, the diesel engine oil and gear oil in Table 2 on page 4 of the declaration, all the diesel oils in Table 7 on page 7 of the declaration, the suspension oil .
Furthermore, it is noted that the compositions of Tables 10-11 of the declaration, for which results are reported in Tables 12-16, do not appear to fall within the scope of the claims, since “Ingredient B” is an ethylene-propylene copolymer, while the claims require a polyalphaolefin oligomer. While ethane and propene can be considered alpha-olefins, a copolymer is not necessarily an oligomer, and paragraph 22 of the specification appears to consider ethylene-propylene copolymers to be a different class of compounds than polyalphaolefins. It is also noted the gear oils P1-2 and P2-2 in Table 16 on page 10 of the declaration give inferior results relative to the gear oils in Table A.
Additionally, claim 1 does not limit the concentration of the polyalphaolefin, zinc dithiophosphate, succinimide, extreme pressure agent, and antioxidant, and since the examples supplied in the specification do not vary the concentrations of these additives, one of ordinary skill in the art would not be able to determine that superior results would be maintained at all concentrations of the additives. Applicant also has not provided any 
On page 11 of the declaration, Sonoda states that the polyalphaolefin of Zhang “is a conventional one which has the carbon long chain structure”, wherein the polyalphaolefin of the current invention “is manufactured with use of metallocene catalyst and has the short carbon chain structure”. However, only claim 5 requires the polyalphaolefin to be manufactured using a metallocene catalyst. The examiner requests clarification as to whether applicant’s position is that the type of polyalphaolefin would affect the results achieved with the composition. If applicant’s position is that the type of polyalphaolefin would affect the results, the examiner recommends that claim 1 be amended to require that the polyalphaolefin be a metallocene-catalyzed polyalphaolefin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771